Citation Nr: 1001599	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-33 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for osteoporosis 
secondary to prednisone use for treatment of service-
connected disability.

2.  Entitlement to service connection for vision problems.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disability for compensation purposes.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disability for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1947 to 
April 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The June 2006 rating decision denied claims of service 
connection for a dental disability for treatment purposes, a 
skin disability (characterized as history of fungal or eczema 
infection or history of cellulitis of the left foot of leg 
due to venogram), and vision problems.  Thereafter, the 
Veteran filed a timely notice of disagreement (NOD) with the 
June 2006 decision, the RO issued a statement of the case 
(SOC) in October 2006, and the Veteran perfected the appeal 
by submitting a timely substantive appeal later in October 
2006.  There is no indication in the record that the Veteran 
withdrew the appeal of the claims that were denied in the 
June 2006 decision.  Thus, the Board has jurisdiction over 
these claims.  (The claims pertaining to a skin disability 
and vision problems are addressed in the remand section 
following the decision below.)

The March 2008 rating decision denied claims of service 
connection for osteoporosis, depression, and a dental 
disability.  The dental disability claim was taken by the RO 
as a new claim despite its appellate status from the appeal 
of the June 2006 decision.  The Veteran's May 2008 NOD with 
the March 2008 decision included a reference to the 
depression claim.  However, at a July 2008 informal 
conference, the Veteran withdrew his claim of service 
connection for depression in writing.  The Board finds that 
the NOD pertaining to the claim of service connection for 
depression has been withdrawn and the issue will not be 
discussed any further.  See 38 C.F.R. § 20.204 (2009).

In May 2009, the Veteran's representative submitted a 
statement indicating that the Veteran wished to file claims 
of service connection for a skin condition, dental condition 
secondary to prednisone usage, and left leg varicose veins.  
Additionally, the Veteran wished to file a claim for an 
increase for service-connected deviated septum.  Service 
connection claims regarding a skin disability and a dental 
disability have already been appealed.  However, as the 
issues involving left leg varicose veins and the deviated 
septum have not been developed for appellate review, they are 
referred to the agency of original jurisdiction (AOJ) for 
appropriate action.

As reflected on the title page, the Board has characterized 
the dental disability claims as two separate issues.  This is 
so because of the distinct benefits sought for each issue.

In October 2009, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board.  The Veteran waived review of the 
newly submitted evidence by the AOJ.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's claim of service 
connection for osteoporosis.  Also, previously denied claims 
of service connection for a dental disability for 
compensation and treatment purposes are reopened.  In 
addition to the claims pertaining to a skin disability and 
vision problems, the underlying claims of service connection 
for a dental disability are the subject of a remand that 
follows the decision below.)


FINDINGS OF FACT

1.  Eczema has been considered a manifestation of the 
Veteran's service-connected varicose veins of the right leg.

2.  The Veteran has osteoporosis that has resulted from 
prednisone use for treatment of his eczema.

3.  By a January 2003 rating decision, the RO denied claims 
of service connection for a dental disability for both 
compensation and treatment purposes.  The Veteran did not 
appeal the decision.

4.  Evidence received since the RO's January 2003 decision 
relates to an unestablished fact necessary to substantiate 
the dental claims and it raises a reasonable possibility of 
substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The Veteran's osteoporosis is the result of treatment of 
a manifestation (eczema) of service-connected varicose veins 
of the right leg.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.310 (2009).

2.  The January 2003 RO decision, which denied the Veteran's 
claims of service connection for a dental disability for both 
compensation and treatment purposes, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a dental 
disability for compensation purposes has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  .  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a dental 
disability for treatment purposes has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Osteoporosis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
may also be granted for disability that is proximately due to 
or aggravated by service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).

The Veteran asserts that he has been prescribed prednisone 
for treatment of service-connected disability and that the 
long-term use of high doses of prednisone has resulted in the 
development of osteoporosis.  Thus, he contends that service 
connection is warranted on a secondary basis.

The Veteran and his representative have set forth a theory of 
entitlement based on secondary service connection.  Although 
the RO considered service connection on a direct basis, such 
a theory has not been advanced by the Veteran and is not 
reasonably raised by the record.  Thus, the Board will solely 
address secondary service connection under 38 C.F.R. § 3.310.

A review of the evidence establishes several necessary facets 
of the Veteran's theory of the claim.  Recent medical records 
document a diagnosis of osteoporosis.  In May 2006, Dr. 
G.P.S. from Intermountain Health Care noted that the Veteran 
had osteoporosis and he scheduled a bone density test.  An 
August 2006 bone density scan report confirmed that the 
Veteran has osteoporosis.  Osteoporosis was first documented 
in the progress notes from the VA Medical Center (VAMC) in 
Salt Lake City, Utah, in September 2006.  The Veteran was 
being treated for compression fractures of the spine 
secondary to osteoporosis.  Since that time, the Veteran has 
been prescribed calcium and other bone-growth medications to 
treat his osteoporosis.  Thus, the evidence establishes the 
existence of the claimed disability.

The evidence also shows that the Veteran's private and VA 
treatment providers have linked his osteoporosis to 
prednisone use-either the long-term use of prednisone or the 
high dosage of prednisone.  In May 2006, Dr. G.P.S. stated 
that the Veteran had been on prednisone for one year and 
described the osteoporosis as drug induced.  Additionally, 
"prednisone use" is listed next to the diagnosis of 
osteoporosis in the VA treatment records.  Moreover, a 
September 2008 VA "bones" examiner appeared to endorse the 
view that the Veteran's osteoporosis is due at least in part 
to prednisone use.  Furthermore, the Veteran has submitted 
ample internet research identifying bone loss and the 
development of osteoporosis as a potential side effect of 
prednisone use.  Significantly, no specific cause of the 
Veteran's osteoporosis other than prednisone use, including 
the aging process, has been documented in the medical 
evidence.  Thus, the Board finds that the evidence tends to 
establish that the Veteran's prednisone use has resulted in 
the development of osteoporosis.

Based on these facts, service connection would be warranted 
for osteoporosis if the evidence shows that the Veteran has 
been treated with prednisone as a result of service-connected 
disability.  The Veteran has been awarded service connection 
for:  varicose veins of the right leg, evaluated as 60 
percent disabling; latent schizophrenia, evaluated as 
noncompensably (zero percent) disabling; and deviated nasal 
septum, evaluated as noncompensably disabling.  Service 
connection for right leg varicose veins has been in effect 
since May 26, 1954.  There is no indication in the record, 
and the Veteran does not claim, that he has been prescribed 
prednisone for either schizophrenia or deviated nasal septum.  
The question of prednisone use centers on the Veteran's 
varicose veins.  

At first blush, the evidence suggests that the Veteran's 
theory of the claim fails.  Even he denies that the 
prednisone has been used to specifically treat varicose 
veins.  Additionally, the September 2008 VA examiner gave the 
opinion that the Veteran is not taking prednisone for his 
varicose veins and therefore any osteoporosis secondary to 
prednisone use would not be secondary to service-connected 
varicose veins.  When asked by the examiner whether he 
thought prednisone was used to treat his varicose veins, the 
Veteran stated that it was not for varicose veins but rather 
for his skin condition, including eczema.

The record reveals that the Veteran has a history of skin 
problems.  Records from a Dr. E.G.S. show treatment of 
eczema, including eczema affecting the legs, since at least 
November 1994.  Private and VA treatment records since that 
time document varying degrees of prednisone use to address 
the Veteran's skin problems.  The Veteran has received 
multiple diagnoses regarding his skin problems and the 
etiology has not been unequivocally clear to his treatment 
providers.  He has been diagnosed with various types of 
dermatitis and eczema, predominantly affecting his lower 
extremities.  In any case, the evidence clearly documents 
that the Veteran's treatment providers have prescribed 
prednisone to treat his skin-related symptoms for many years.  
The Board points out that dermatitis is defined as 
inflammation of the skin.  See Dorland's Illustrated Medical 
Dictionary 495 (30th ed. 2003).  Additionally, various types 
of dermatitis are considered to be eczema and vice versa.  
See Dorland's at 495-97, 588.  Moreover, dermatitis and 
eczema are both rated under the same diagnostic code when 
evaluating those skin disabilities.  See38 C.F.R. § 4.118 
(Diagnostic Code 7806 (2009).  (This lack of a distinction 
between the terms may explain the multiple diagnoses that the 
Veteran has received for his skin problems.)

As noted previously, the Veteran is service connected for 
varicose veins of the right leg, but not explicitly for a 
skin condition.  In fact, the Veteran has had claims of 
service connection for both dermatitis and eczema denied in 
the past.  However, the analysis does not end there.  A 
review of the record reveals that, in July 2001, the Veteran 
submitted a statement referencing his skin problems that the 
RO took as a claim of service connection for a skin 
condition.  Shortly thereafter, by way of a November 2001 
rating decision, the RO increased the rating for the 
Veteran's right leg varicose veins to 60 percent (from a 
staged rating of 20 and 40 percent), effective from September 
19, 2001.  Later in November 2001, the Veteran was sent two 
letters from the RO.  One letter notified him of the decision 
to increase his rating for right leg varicose veins.  
Importantly, the other letter referenced the Veteran's 
service connection claim pertaining to his skin condition.  
The letter told the Veteran that:

Your eczema is recognized as one of the 
symptoms or manifestations of your 
varicose vein condition and is part of 
the criteria used to support your present 
evaluation.  Since it is being 
compensated for in that it helps support 
the recently granted increased evaluation 
for your varicose veins, a separate 
evaluation is not warranted.

Thus, the RO considered the Veteran's eczema to be part and 
parcel of his service-connected varicose veins of the right 
leg.  This action is consistent with the rating of varicose 
veins because eczema is one of the listed symptoms in the 
rating criteria for varicose veins.  See 38 C.F.R. § 4.104 
(Diagnostic Code 7120) (2009).  

Given that eczema has been considered to be one of the 
manifestations of the Veteran's right leg varicose veins and 
the fact that he has used prednisone to treat his eczema, it 
follows that the Veteran's prednisone use has resulted from a 
manifestation of his service-connected varicose veins of the 
right leg.  To be sure, the evidence shows that some of the 
Veteran's skin problems are unrelated to his varicose veins.  
For instance, several of his treatment providers have 
determined that some of his skin-related symptoms are the 
result of contact dermatitis secondary to a rubber allergy.  
However, as noted previously, the Veteran has been diagnosed 
with multiple types of dermatitis and/or eczema.  One such 
type of dermatitis affecting the legs was considered to be 
the result of venous insufficiency which is consistent with 
having varicose veins.  All told, the record reflects that 
the Veteran has used prednisone to treat his various skin 
problems related to dermatitis and eczema, to include the 
eczema that has been considered to be a manifestation of his 
varicose veins of the right leg.  Because the Veteran's use 
of prednisone that has resulted in osteoporosis has been used 
to treat, in part, a manifestation of a service-connected 
disability, the Board concludes that service connection is 
warranted for osteoporosis as secondary to prednisone use.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

II. Dental Disability

The Veteran contends that service connection is warranted for 
a dental disability for both compensation and treatment 
purposes.  He asserts that he developed problems with all his 
teeth during active military service, including as a result 
of trauma.  Additionally, he asserts that he has recently 
developed dental problems as the result of using prednisone.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2009).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2009).

By way of background, dental treatment was first addressed in 
July 1952 when a dental rating sheet was issued.  It was 
determined that dental treatment was warranted for teeth 
numbered 4, 14, 18, and 30 that were extracted during 
military service and also for teeth numbered 7, 17, 20, 22, 
23, and 29.  Multiple dental rating sheets, dated in February 
1955, February 1980, and June 1980 confirmed that service 
connection had been granted for treatment purposes for the 
ten teeth listed on the initial dental rating sheet.

With respect to additional dental treatment, including as a 
result of trauma, the Board denied an appeal of the issue by 
way of a January 1985 decision.  The RO denied subsequent 
claims of service connection for a dental disability for 
treatment purposes by rating decisions dated in September 
1990 and June 1999.  In January 2003, the RO denied service 
connection for "dental maladies."  The decision indicates 
that the RO considered service connection for both 
compensation and treatment purposes.  The Veteran was 
notified of the decision by a letter dated in February 2003.  
He did not appeal the January 2003 RO decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  Notably, the January 2003 rating decision 
confirmed that the Veteran had been granted service 
connection for teeth numbered 4, 7, 14, 17, 18, 20, 22, 23, 
29, and 30 for treatment purposes, and that information was 
submitted to the dental clinic at the Salt Lake City VAMC.

In June 2005, the Veteran petitioned to reopen the previously 
denied claim of service connection for a dental disability 
for both compensation and treatment purposes.  VA may reopen 
and review a claim, which has been previously denied, if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the January 2003 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that none of the prior decisions that denied 
service connection for a dental disability considered the 
theory of secondary service connection, particularly as a 
result of prednisone use.  Nevertheless, the January 2003 
rating decision is still final regardless of whether all 
theories or aspects of the claim were considered.  See, e.g., 
Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005); 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  New 
and material evidence is required to reopen the previously 
denied dental claims.

Evidence added to the record since the January 2003 RO 
decision includes private and VA treatment records indicating 
that the Veteran's long history of prednisone use has 
resulted in the development of osteoporosis.  As noted in the 
analysis of the osteoporosis claim, the Veteran has been 
prescribed prednisone, in part, to treat a manifestation of 
service-connected right leg varicose veins.  This evidence is 
new because it was not previously before VA decision makers.  
Additionally, it is material because the new evidence lends 
support to the theory that the Veteran may have a dental 
disability as the result of service-connected disability.  
That is, the evidence has shown that the Veteran's prednisone 
use has had a negative effect on at least some of his bones.  
Because service connection may be granted for a dental 
disability for compensation purposes when there is bone loss 
through disease, the evidence relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Furthermore, the prednisone use has possibly affected the 
Veteran's teeth that have not been considered to be service 
connected for treatment purposes.  Accordingly, both dental 
claims are reopened with the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In 
light of the finding that the claims should be reopened, the 
Board will address the Veteran's underlying claims of service 
connection for a dental disability for compensation and 
treatment purposes in the remand section following the 
decision.


ORDER

Service connection for osteoporosis as secondary to 
prednisone use is granted.

The Veteran's claim of service connection for a dental 
disability for compensation purposes is reopened; to this 
limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for a dental 
disability for treatment purposes is reopened; to this 
limited extent, the appeal of this issue is granted.


REMAND

A remand is warranted for the claims of service connection 
for a dental disability for both compensation and treatment 
purposes.  Given that the Board has found that the claims 
should be reopened, the AOJ must adjudicate the claims on the 
merits in the first instance.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  This is particularly so in view 
of the Board's finding that the Veteran's prednisone use has 
been, at least in part, related to treatment of a service-
connected disability.

In light of the remand, the Veteran should be sent a new 
notice letter in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA letter must notify 
him of the information and evidence necessary to substantiate 
a claim of service connection for a dental disability both 
for compensation and treatment purposes.  This is so in light 
of the reopening of his claims and the Board's determination 
that there are two separate claims due to the distinct 
benefits involved.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  (The 
claim of service connection for treatment purposes should be 
referred to the Salt Lake City VAMC as the AOJ having 
jurisdiction of treatment issues.)

The Veteran has not yet been afforded a VA dental examination 
in connection with the claims.  In order to obtain sufficient 
medical evidence to decide the claims, he should be scheduled 
for such an examination.  In addition to the examination, a 
medical opinion should be obtained from the examiner 
addressing whether the Veteran has a dental disability that 
is attributable to his active military service (including 
loss of teeth due to trauma) and whether he has a dental 
disability as a result of or made chronically worse by 
prednisone use.

It appears that the Veteran has been in receipt of dental 
treatment at the Salt Lake City VAMC.  Additionally, the 
Veteran may have received dental treatment from a private 
facility.  A March 2009 letter from the dental clinic at the 
Salt Lake City VAMC states that the Veteran has been approved 
and authorized for a certain amount of dental treatment 
through another provider.  On remand, the Veteran's complete 
dental treatment records should be obtained from the Salt 
Lake City VAMC and the Veteran should be asked to provide 
sufficient information for VA to assist him in obtaining any 
other medical records relevant to his dental claims.

As noted in the introduction, the Veteran has appealed the 
denial of claims of service connection for a skin disability 
and vision problems.  Because service connection has 
previously been denied for various skin disabilities, that 
issue is best characterized as an issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a skin disability 
(other than eczema of the right leg caused by varicose 
veins).  The Board has characterized the issue as such on the 
title page.  

On his October 2006 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the Veteran requested a hearing before a member of 
the Board sitting at the RO.  Next to that option, he wrote 
"video hearing."  No steps were taken to schedule the 
Veteran for a hearing concerning these two issues.  The 
Veteran has a right to provide hearing testimony on all 
issues on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2009).  In accordance with his 
request, the Veteran must be provided an opportunity to 
present testimony during a videoconference hearing.  See 
38 C.F.R. § 20.700(e).

A substantial amount of evidence has been associated with the 
claims file since the October 2006 SOC was issued by the RO 
concerning the skin disability and vision problems claims.  
The AOJ has not considered the records in relation to these 
two claims.  Here, due process considerations require that 
the AOJ consider the Veteran's claims in light of the 
additional evidence and require issuance of a supplemental 
statement of the case (SSOC) reflecting such consideration.  
See 38 C.F.R. §§ 19.31, 19.37(a) (2009).  This action should 
be completed prior to the scheduling of a videoconference 
hearing.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter must notify the Veteran of the 
information and evidence necessary to 
substantiate claims of service connection 
for a dental disability for both 
compensation and treatment purposes.  The 
letter should also contain notice of the 
manner in which both disability ratings 
and effective dates are assigned for 
awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
Ask the Veteran to identify any provider 
of dental treatment other than the Salt 
Lake City VAMC and to provide sufficient 
information so that VA may assist him in 
obtaining any identified records.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the Veteran's complete dental 
treatment records from the Salt Lake City 
VAMC and associate the records with the 
claims folder.

3.  Assist the Veteran in obtaining any 
identified dental treatment records from 
other sources.  Obtain a release from the 
Veteran as necessary.

4.  Schedule the Veteran for a VA dental 
examination.
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should examine the Veteran and 
identify any current dental disability, 
to include any tooth loss, and provide an 
opinion as to the medical probabilities 
that any identified disability is related 
to the Veteran's active military service, 
including as the result of trauma.  If 
tooth loss is found, the examiner should 
determine whether there is loss of 
substance of body of the maxilla or 
mandible for each tooth lost.  In 
addition, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a dental disability 
that was caused or made chronically worse 
by prednisone use.  The examiner must 
provide the complete rationale for the 
conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  An opinion should be issued 
for each identified dental disability.  
(Note:  teeth numbered 4, 7, 14, 17, 18, 
20, 22, 23, 29, and 30 have been service 
connected for treatment purposes.)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues of entitlement to 
service connection for a dental 
disability for compensation and treatment 
purposes.  (Refer the adjudication of 
service connection for treatment purposes 
to the Salt Lake City VAMC as 
appropriate.)  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a SSOC and afford 
them an opportunity to respond.

6.  Re-adjudicate the issues entitlement 
to service connection for vision problems 
and whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
skin disability other than eczema caused 
by right leg varicose veins.  Consider 
the evidence added to the claims file 
since the October 2006 SOC.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
SSOC and afford them an opportunity to 
respond.

7.  If a SSOC is issued on the completion 
of action paragraph number 6, ask the 
Veteran whether he still desires a 
hearing before a member of the Board.  
Notify the Veteran and his representative 
of the date and time of any scheduled 
hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


